ACCEPTED
                                                                                                         12-17-00379-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                       1/25/2018 8:05 AM
                                                                                                               Pam Estes
                                                                                                                  CLERK




                                                                                   FILED IN
SMITH COUNTY COURTHOUSE
100 N. BROADWAY 4th Floor
                                        D. Matt Bingham                    12thTELEPHONE:
                                                                                COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                               TELECOPIER:
                                                                                                    (903) 590-1720
                                                                                                   (903) 590-1719
TYLER, TEXAS 75702                      Criminal District Attorney         1/25/2018
                                                                                Michael8:05:18      AM Chief
                                                                                         J. West, Appellate

 April Allison Sikes, First Assistant
                                             Smith County                          PAM ESTES
                                                                                Jennifer Barfield, Office Director
                                                                                       Clerk

        January 25, 2018

        Ms. Pam Estes, Clerk,
        12th Court of Appeals
        1517 West Front Street, ste. 354
        Tyler, Texas 75702

        Re:        12-17-00379-CR, Lacy v. State: State's Response to Motion for Rehearing

        Dear Ms. Estes,

               The Court has requested that the State respond to a motion for rehearing filed in
        the above-numbered cause. In the interest of judicial economy, the State has no
        objections to the Court granting Appellant's motion for rehearing.

                                                Thank you,


                                                 /s/ Michael J. West
                                                Michael J. West
                                                Asst. Criminal District Attorney


                                           Certificate of Service

               I hereby certify that a copy of the State's response to Motion for Rehearing ion for
        writ of habeas corpus was served by electronic filing on January 25, 2018, to the
        attorney for Applicant, Mr. Austin Jackson, Attorney at Law, P.O. Box 8355, Tyler,
        Texas, 75711.

                                                 /s/ Michael J. West
                                                _________________________
                                                Michael J. West